COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

                                               §              No. 08-16-00270-CV
 In the Matter of the Estate of Mario
 Zerboni, Deceased.                            §                 Appeal from the

                                               §               Probate Court No. 1

                                               §            of El Paso County, Texas

                                               §               (TC# 2010-P01056)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 1, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Cori A. Harbour-Valdez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before March 1, 2017.

       IT IS SO ORDERED this 30th day of January, 2017.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.